    Case 2:19-cv-02832-SHL-cgc Document 8 Filed 05/12/20 Page 1 of 2                  PageID 20




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

    VALARIE B. PHILLIPS,                           )
                                                   )
          Plaintiff,                               )
                                                   )
    v.                                             )
                                                               No. 19-cv-02832-SHL-cgc
                                                   )
    METHODIST LEBONHEUR                            )
    HEALTHCARE, et al.,                            )
                                                   )
          Defendants.                              )


          ORDER ADOPTING REPORT AND RECOMMENDATION, DISMISSING
             DOE DEFENDANTS AND ORDERING SERVICE OF PROCESS


         Before the Court is Magistrate Judge Charmaine G. Claxton’s Report and

Recommendation (“Report”) (ECF No. 7), filed February 21, 2020, recommending dismissal of

Defendants Doe 1-10 based on the lack of any factual allegations against these unnamed parties,

among other reasons.1

         A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for involuntary dismissal of an action for failure to prosecute. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). A district court

reviews de novo only those proposed findings of fact or conclusions of law to which a party

specifically objects. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).



1
 Plaintiff also sought leave to proceed in forma pauperis. (ECF No. 2.) The Magistrate Judge
properly granted Plaintiff’s Motion and this Order does not affect that ruling. (See ECF No. 7.)
Case 2:19-cv-02832-SHL-cgc Document 8 Filed 05/12/20 Page 2 of 2                    PageID 21




       The deadline to object to the Report was March 9, 2020, and Plaintiff filed no objections.

The Magistrate Judge found that, while the caption mentions Doe Defendants, there are no

factual allegations in the Complaint against these unnamed parties. The Court has reviewed the

Complaint (ECF No. 1) and agrees. The Court has also reviewed the Report for clear error and

finds none. Therefore, the Court ADOPTS the Magistrate Judge’s Report. Plaintiff’s claim

against Defendant Does 1-10 is DISMISSED. Process shall issue as to Methodist LeBonheur

Healthcare.

       IT IS SO ORDERED, this 12th day of May, 2020.


                                                    s/ Sheryl H. Lipman
                                                    SHERYL H. LIPMAN
                                                    UNITED STATES DISTRICT JUDGE




                                               2
